Fairhurst, J.
¶58 (concurring) — I agree with the majority that no blanket exemption exists for the three categories of documents in this case and the trial judge needed to apply the Seattle Times Co. v. Ishikawa, 97 Wn.2d 30, 37-39, 640 P.2d 716 (1982) factors prior to sealing. I would reverse and remand for the trial court to apply the Ishikawa factors.16
Madsen, C.J., concurs with Fairhurst, J.
Gordon McCloud, J.
¶59 (concurring in result) — The majority asserts that “the justifications advanced by the *774superior court do not warrant creating a blanket exemption from GR 15 [and Ishikawa17] in parental termination cases.” Majority at 748.1 agree. Under Ishikawa, Press-Enterprise,18 Globe Newspaper,19 Eikenberry,20 and their progeny, if the document or proceeding is one to which the right to an open court or the open administration of justice, Washington Constitution article I, section 7 attaches, then a rule creating a blanket exemption from complying with those rights is unconstitutional. I therefore concur in the result.
¶60 But a right to courtroom closure or document sealing can still be advanced on a case-by-case basis. In fact, that is precisely the lesson of controlling cases like Eikenberry and Globe Newspaper. In both of those cases, the government passed a law barring automatic, or what the majority calls “indiscriminate,” courtroom closure during certain specified situations: the Eikenberry case involved an article I, section 10 challenge to a statute completely barring automatic disclosure of the names and other identifying information of children who had suffered sexual abuse without any individualized determination as to the needs of the child for closure, and the Globe Newspaper case involved a First Amendment challenge to a state statute automatically barring press and public access to criminal trials of alleged sex offenders while minor victims testified. Wash. Const. art. I, § 10; U.S. Const, amend. I. In each case, each Supreme Court declared the statute unconstitutional for mandating automatic closure of presumptively open proceedings on a blanket basis, without individual inquiry. See generally State v. Chen, 178 Wn.2d 350, 356, 309 P.3d 410 (2013) (“In *775Allied, Daily Newspapers, we held,.a statute unconstitutional that required courts to redact identifying information of child victims of sexual assault made public during the course of trial or contained in court records. Despite the important privacy interests of child victims of sexual assault, we recognized that the statute prevented the individualized assessment required under our interpretation of article I, section 10. Similarly, we held a court rule unconstitutional that required involuntary commitment proceedings to be closed to the public. In re Det. of D.F.F., 172 Wn.2d 37, 256 P.3d 357 (2011) [(plurality opinion)].”).
¶61 Importantly, in both Eikenberry and Globe Newspaper, the court reasoned that there must be a forum in which an individualized determination could be made about courtroom closure, on a case-by-case basis. Neither the United States Supreme Court in Globe Newspapers nor our court in Eikenberry then proceeded to say how that case-by-case determination would play out in every case.
¶62 I therefore disagree with the majority’s decision to go on to evaluate whether the possible interests that the Superior Court order asserted, after the fact, as hindsight justifications for sealing might have sufficed if they had been asserted by the proponent of sealing, prior to the decision on sealing, in a properly conducted Ishikawa hearing. That is not the role of this court. Instead, the established method for addressing the issue of whether asserted interests in closure outweigh the important constitutional right of the public and the press to open access to justice is for the trial court judge in each individual case to apply the Ishi-kawa balancing test.21 Given that the majority has weighed in on these matters in dicta, though, I feel compelled to clarify *776that the outcome might not be exactly what the majority predicts in any future, individual, case.
¶63 The majority is certainly correct that in many cases, the right to an open courtroom will prevail over an asserted interest in sealing documents related to a civil litigant’s need for certain expert services. Open access to court records and proceedings is fundamental to a functioning democracy. Open access “give[s] meaning to democratic aspirations that locate sovereignty in the people, constraints] government actors, and insist [s] on the equality of treatment under law.” Judith Resnik, Bring Back Bentham: “Open Courts,” “Terror Trials,” and Public Sphere(s), 5 L. & Ethics Hum. Rts., 2, 62 (2011), http://ssrn.com/abstract =1710640. The framers of Washington’s constitution endorsed this value with the command: “Justice in all cases shall be administered openly.” Wash. Const, art. I, § 10. We have interpreted this clause as more protective of the right to open court proceedings than the United States Constitution.
¶64 But backup documentation concerning an applicant’s detailed financial records or the applicant’s lawyer’s time sheets, which might be submitted to establish in-digency and/or a right to funding, are not necessarily even subject to the right of access. It depends on what documents are at issue. Compare State v. Mendez, 157 Wn. App. 565, 581-82, 238 P.3d 517 (2010) (sealed attorney billing record concerning defense of murder case were “court records” within the meaning of GR 15), and United States v. Suarez, 880 F.2d 626, 630-31 (2d Cir. 1989), with United States v. Gonzales, 150 F.3d 1246 (10th Cir. 1998) (no First Amendment right of access to backup documents supporting indigent criminal defendants’ right to reimbursement for. certain expenditures or detailed time sheets and related documents concerning appointed lawyers or investigators work), and In re Boston Herald, Inc., 321 F.3d 174, 182-88 (1st Cir. 2003) (detailed examination “to determine if a *777constitutional right of access applies to particular documents such as [defendant’s indigency] forms and the summary statement of the legal fees he owed for prior representation” and concluding that the answer is no), and United States v. Lexin, 434 F. Supp. 2d 836 (S.D. Cal. 2006) (defendants’ financial information did not constitute judicial records subject to public disclosure).
¶65 If the documents or proceedings at issue are subject to the right to the open administration of justice, then the trial court would have to weigh the interests sought to be protected by sealing against the right to open access to justice—and, as discussed above, the trial court must do that in accordance with Ishikawa. Under Ishikawa, and consistent with Press-Enterprise, the proponent of closure (in a civil case like this one) has the burden of showing a “ ‘serious and imminent threat to . . . [an] important interest’ ” to overcome the presumptive right of openness and access. Ishikawa, 97 Wn.2d at 37. The majority rejects the proponents’ proposed interests in this case out of hand. But those proposed interests were never asserted in the context of an Ishikawa hearing, only as after-the-fact hindsight justifications that might have supported sealing had they been addressed and weighed by the judge prior to sealing.
¶66 If the proponent had to assert a right to sealing at a proper Ishikawa hearing, he might have asserted a fundamental right to privacy in data concerning his or her, or the family’s, financial status. “Personal financial information, such as one’s income or bank account balance, is universally presumed to be private, not public.” Boston Herald, 321 F.3d at 190 (citing United States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir. 1995)); see State v. Miles, 160 Wn.2d 236, 156 P.3d 864 (2007). Our state constitution’s article I, section 7 commands, “No person shall be disturbed in his private affairs, or his home invaded, without authority of law.” Article I, section 7 provides more protection of individual rights than the Fourth Amendment , to the United States Constitution. State v. Williams, 171 Wn.2d 474, 484, 251 *778P.3d 877 (2011) (citing State v. Morse, 156 Wn.2d 1, 9-10, 123 P.3d 832 (2005)). If the proponent of closure were to argue that the documents involved disclosed such data, then the trial court judge would have a difficult question to resolve about whether that constitutional privacy right outweighed the constitutional right of access in that particular case.
¶67 Similarly, if there had been an Ishikawa hearing, the proponent of sealing might have asserted that the constitutional right to a fair trial would be compromised by certain disclosures that a nonindigent litigant would not have to make. We explained in Ishikawa that where the criminal defendant’s right to a fair trial right is balanced against the right of open access, a proponent of closure need show only a “ likelihood of jeopardy’ ” to the fair trial right. Ishikawa, 97 Wn.2d at 37 (quoting Federated Publ’ns, Inc. v. Kurtz, 94 Wn.2d 51, 62, 615 P.2d 440 (1980) and citing Gannett Co. v. DePasquale, 443 U.S. 368, 400, 99 S. Ct. 2898, 61 L. Ed. 2d 608 (1979) (Powell, J., concurring)). Where the proponent of closure in a civil case like this one asserts that closure is necessary to support a right to a fair trial, then that proponent of sealing must show “ ‘a serious and imminent threat’ ” to that right. Id. If the proponent tried to show that at an Ishikawa hearing, then once again the trial court would have a difficult decision to make based on the facts of the particular case.
¶68 Likewise, if the proponent had argued in favor of sealing at an Ishikawa hearing, he might have asserted the state constitutional right of access to the courts—a right enjoyed equally by all citizens, irrespective of financial status. See Schroeder v. Weighall, 179 Wn.2d 566, 577-78, 316 P.3d 482 (2014) (statute triggers heightened scrutiny under state equal protection clause where it burdens “both ‘an important right and a semi-suspect class not accountable for its status’ ” (internal quotation marks omitted) (quoting State v. Hirschfelder, 170 Wn.2d 536, 550, 242 P.3d 876 (2010))).
*779■ ¶69 I provide this list only to underscore the fact that the bulk of the majority’s opinion is dicta. I join the majority’s conclusion that the records at issue in this case were subject to the constitutional mandate that “[jjustice in all cases be administered openly.” Wash. Const, art. I, § 10. Not all records concerning a litigant’s indigency, however, will fall into this category. When they do fall into this category, they cannot be sealed without an individualized inquiry pursuant to Ishikawa. At a properly conducted Ishikawa hearing, the trial court judge must decide whether the interests asserted by the proponent of closure outweigh the public’s constitutional right to know what is going on in our courts. The trial judge must answer those difficult questions on a case-by-case basis. This court should not be answering them in advance, for every case that might arise, or for every asserted interest in closure that might arise.
¶70 I therefore respectfully concur in the result.
González, J., concurs with Gordon McCloud, J.

 The discussion in the majority and Justice Gordon McCloud’s concurrence about application of the Ishikawa factors is unnecessary.


 Seattle Times Co. v. Ishikawa, 97 Wn.2d 30, 37-39, 640 P.2d 716 (1982).


 Press-Enter. Co. v. Superior Court, 478 U.S. 1, 106 S. Ct. 2735, 92 L. Ed. 2d 1 (1986).


 Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 102 S. Ct. 2613, 73 L. Ed. 2d 248 (1982).


 Allied Daily Newspapers of Wash. v. Eikenberry, 121 Wn.2d 205, 848 P.2d 1258 (1993).


 I also disagree with the majority’s assertion that the parents’ attempt to keep matters related to their indigency and need for expert services private was the event that caused the judge to allow discovery deadlines to lapse. Majority at 763 (“The judge who signed the sealing orders apparently was never made aware of the discovery deadlines and thus permitted the parents to retain a new expert after the discovery deadline had passed. Plainly, the speedy and fair resolution of parental termination cases can be significantly undermined by the ex parte seal*776ing procedure that the superior court utilized.”). There is no proof of such cause and effect in the record.